 20-11600-jlg        Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14                   Main Document
                                             Pg 1 of 36




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                       SCHEDULE OF ASSESTS AND LIABILITIES FOR
                      PRIMAH FIDELIDADE LTDA. (CASE NO. 20-11600)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11600-jlg      Doc 6      Filed 09/08/20 Entered 09/08/20 17:30:14                   Main Document
                                                Pg 2 of 36



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11600-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14            Main Document
                                          Pg 3 of 36



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11600-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14             Main Document
                                          Pg 4 of 36



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11600-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14             Main Document
                                          Pg 5 of 36




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11600-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:30:14            Main Document
                                         Pg 6 of 36




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11600-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14             Main Document
                                          Pg 7 of 36




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11600-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14             Main Document
                                          Pg 8 of 36



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11600-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14            Main Document
                                          Pg 9 of 36



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11600-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:30:14           Main Document
                                        Pg 10 of 36



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11600-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:30:14             Main Document
                                       Pg 11 of 36



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11600-jlg    Doc 6    Filed 09/08/20 Entered 09/08/20 17:30:14           Main Document
                                       Pg 12 of 36




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11600-jlg     Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14               Main Document
                                         Pg 13 of 36



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11600-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14            Main Document
                                        Pg 14 of 36



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11600-jlg    Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14           Main Document
                                        Pg 15 of 36



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11600-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:30:14              Main Document
                                         Pg 16 of 36



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11600-jlg      Doc 6    Filed 09/08/20 Entered 09/08/20 17:30:14              Main Document
                                         Pg 17 of 36



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11600-jlg     Doc 6    Filed 09/08/20 Entered 09/08/20 17:30:14          Main Document
                                        Pg 18 of 36



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11600-jlg                       Doc 6              Filed 09/08/20 Entered 09/08/20 17:30:14                                                                     Main Document
                                                                                   Pg 19 of 36
 Fill in this information to identify the case:

 Debtor name            Prismah Fidelidade Ltda.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11600
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                     0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $        26,552,948.38

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $        26,552,948.38


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $                     0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                     0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 $         1,380,195.05


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $           1,380,195.05




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                              Best Case Bankruptcy
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                          Main Document
                                                                       Pg 20 of 36
 Fill in this information to identify the case:

 Debtor name          Prismah Fidelidade Ltda.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11600
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Banco Santander                                        Operating                        3200                                     $1,049.90



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                      $1,049.90
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        3,147,971.93    -                                0.00 = ....                        $3,147,971.93
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                    Main Document
                                                                       Pg 21 of 36
 Debtor         Prismah Fidelidade Ltda.                                                      Case number (If known) 20-11600
                Name


 12.       Total of Part 3.                                                                                                        $3,147,971.93
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers/Software/Technology                                              $15,171.32     Net Book Value                       $15,171.32



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $15,171.32
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                    Main Document
                                                                       Pg 22 of 36
 Debtor         Prismah Fidelidade Ltda.                                                      Case number (If known) 20-11600
                Name


     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Internal Software & Systems                                               $55,070.00     N/A                                    Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                  Main Document
                                                                       Pg 23 of 36
 Debtor         Prismah Fidelidade Ltda.                                                     Case number (If known) 20-11600
                Name

           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           Other refunds and credits                                                           Tax year N/A                            $3,635.89



           Net Operating Loss                                                                  Tax year N/A                       $6,205,683.14



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Intercompany Receivable - TAM Linhas Aereas S.A.                                                                     $17,179,436.20




 78.       Total of Part 11.                                                                                                   $23,388,755.23
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                20-11600-jlg                  Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                                           Main Document
                                                                           Pg 24 of 36
 Debtor          Prismah Fidelidade Ltda.                                                                            Case number (If known) 20-11600
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $1,049.90

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,147,971.93

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $15,171.32

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +            $23,388,755.23

 91. Total. Add lines 80 through 90 for each column                                                       $26,552,948.38             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $26,552,948.38




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                   Main Document
                                                                       Pg 25 of 36
 Fill in this information to identify the case:

 Debtor name         Prismah Fidelidade Ltda.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11600
                                                                                                                               Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                                        Main Document
                                                                       Pg 26 of 36
 Fill in this information to identify the case:

 Debtor name         Prismah Fidelidade Ltda.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          20-11600
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,035,796.02
           FIDELIDADE VIAGENS E TURISMO                                       Contingent
           S.A.                                                               Unliquidated
           Date(s) debt was incurred                                          Disputed
           Last 4 digits of account number                                   Basis for the claim:    INTERCOMPANY PAYABLE
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $344,399.03
           See Attached Schedule F                                            Contingent
                                                                              Unliquidated
           Date(s) debt was incurred                                          Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes


 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the              Last 4 digits of
                                                                                                      related creditor (if any) listed?                    account number, if
                                                                                                                                                           any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    1,380,195.05

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        1,380,195.05




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                                Best Case Bankruptcy
                                                                                           20-11600-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:30:14            Main Document
                                                                                                                                  Pg 27 of 36
                                                                                                                           In re Prismah Fidelidade Ltda.
                                                                                                                                 Case No. 20-11600
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                             to offset?
                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                             Date Debt was
                  Creditor Name                       Address1                      Address2              Address3                   City                 State          Zip       Country     Incurred             Basis for Claim                                                          Total Claim
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                          RUA ARMINIO DA SILVA, 1453, SALA                                                                                                                                   UNDER FREQUENT FLYER
2A CERTIFICACAO DIGITAL SA                5                                CENTRO                                         RIO GRANDE DO SUL                       99560000     BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
ALDEIAS INFANTIS SOS BRASIL               RUA JOSÉ ANTÔNIO COELHO, 400    VILA MARIANA                                    SAO PAULO                  SP           4011061      BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
ALLPARK EMPREENDIMENTOS PARTICIPACOES E RUA JOÃO FRANCISCO DE MOURA,                                                                                                                                         UNDER FREQUENT FLYER
SERVICOS SA                             251                                                                               SÃO PAULO                  SP                        BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
AMIGOS DO BEM INSTITUICAO NACIONAL                                                                                                                                                                           UNDER FREQUENT FLYER
CONTRA A FOME E A MISERIA                 R DR GABRIEL DE RESENDE 122     VILA INVERNADA                                  SAO PAULO                  SP           3350005      BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
ARTE VIVA PUBLICIDADE LTDA                RUA RAFAEL BALZANI 146          GUARULHOS                                       SAO PAULO                  SP           7020091      BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
ASSOCIACAO DE PAIS E AMIGOS DOS EXC       R LOEFGREEN 2109                                                                SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                       $424.79
                                                                                                                                                                                                             POTENTIAL OBLIGATION
ASSOCIACAO DE PAIS E AMIGOS DOS                                                                                                                                                                              UNDER FREQUENT FLYER
EXCEPECIONAIS DE SAO PAULO                R LOEFGREEN 2109                VL CLEMENTINO                                   SAO PAULO                  SP           4040030      BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
ASSOCIACAO O PODER DO DESEJO              RUA ARTUR DE AZEVEDO 1715       PINHEIROS                                       SAO PAULO                  SP           5404014      BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
AVIS BUDGET BRASIL S.A                    RUA TITO 66                                                                     SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                      $3,282.32
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                          AV. PRINCESA ISABEL, 574 ED.                                                                                                                                       UNDER FREQUENT FLYER
BANCO BANESTES S.A                        PALAS CENTER                    BLOCO B 9° ANDAR                                VITÓRIA                    ES           29010-364    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
BANCO COOPERATIVO DO BRASIL S.A BANCOOB   SETOR DE INDUSTRIAS GRÁFICAS,                                                                                                                                      UNDER FREQUENT FLYER
E CABAL BRASIL LTDA                       QUADRA 6, LOTE 2080                                                             BRASÍLIA                   DF           70610-460    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
BANCO DO BRASIL S.A.                      SBS QUADRA 1 BLOCO G                                                            BRASÍLIA                   DF           70073-901    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
BANCO DO ESTADO DO RIO GRANDE DO SUL S.A RUA CAPITÃO MONTANHA, 177                                                        PORTO ALEGRE               RS           90010-040    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                          RUA ALFREDO EGYDIO DE SOUZA                                                                                                                                        UNDER FREQUENT FLYER
BANCO ITAUCARD SA                         ARANHA, Nº 100 , 7º ANDAR                                                       SAO PAULO                  SP           04344-902    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
BANCO MERCANTIL DO BRASIL S/A             RUA RIO DE JANEIRO, 680                                                         BELO HORIZONTE             MG           30160-912    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
BANCO SAFRA S/A                           AV. PAULISTA, 2100                                                              SAO PAULO                  SP           01310-930    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
BANCO SANTANDER BRASIL SA                 R SETE DE SETEMBRO 1029.                                                        PORTO ALEGRE                                         BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                       $250.70
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
BOOKING.COM B.V.                          HERENGRACHT 597, 1017                                                           AMSTERDAM                               1017 CE      NETHERLANDS     VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
BOURBON ADMINISTRADORA DE CARTÕES DE                                                                                                                                                                         UNDER FREQUENT FLYER
CRÉDITO, COMÉRCIO E PARTICIPAÇÕES LTDA.   AVENIDA ASSIS BRASIL, 164                                                       PORTO ALEGRE               RS           91010-000    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
BYND SERVICOS DE TECNOLOGIA LTDA ME       AV PORTUGAL, 277 APTO 162                                                       SAO PAULO                  SP           4559000      BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
C6 HOLDING S.A.                           AVENIDA NOVE DE JULHO, 3.186                                                    SAO PAULO                  SP           01406-000    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                          SETOR BANCÁRIO SUL, QUADRA 4,                                                                                                                                      UNDER FREQUENT FLYER
CAIXA ECONOMICA FEDERAL                   LOTES 3 / 4                                                                     BRASÍLIA                   DF           70092-900    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
CARNEIRO SERVICOS ESCRITURAIS LTDA        AV FELICIANO SODRE, 899         VARZEA                                          TERESOPOLIS                             25963027     BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                          SGAS SN QD 902 CONJUNTO B ED                                                                                                                                       UNDER FREQUENT FLYER
CARTÃO BRB S/A                            ATH - ASA SUL                                                                   BRASÍLIA                   DF           70390-020    BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
CNOVA COMERCIO ELETRONICO SA              RUA JOAO PESSOA 83                                                              SAO CAETANO DO SUL                      9520010      BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN
                                                                                                                                                                                                             POTENTIAL OBLIGATION
                                                                                                                                                                                                             UNDER FREQUENT FLYER
DELL COMPUTADORES DO BRASIL LTDA          AVENIDA INDUSTRIAL BELGRAF 400 INDUSTRIAL                                       RIO GRANDE DO SUL                       92990000     BRAZIL          VARIOUS       PROGRAM                   X            X                                             UNKNOWN




                                                                                                                                            1 of 4
                                                                                             20-11600-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:30:14            Main Document
                                                                                                                                    Pg 28 of 36
                                                                                                                             In re Prismah Fidelidade Ltda.
                                                                                                                                   Case No. 20-11600
                                                                                                             Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                Claim subject
                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                to offset?
                                                                                                                                                                                                                                                                     Disputed
                                                                                                                                                                                                Date Debt was
               Creditor Name                           Address1                       Address2              Address3                 City                 State            Zip        Country     Incurred             Basis for Claim                                                            Total Claim
DIRECCIÓN DE IMPUESTOSY ADUANAS
NACIONALES                                 CARRERA 7 NO 34 - 69                                                             BOGOTÁ                                                COLOMBIA        VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                           AV. DANIEL FERNÁNDEZ CRESPO
DIRECIÓN GENERAL IMPOSITIVA                1534                                                                             MONTEVIDEO                                            URUGUAY         VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           ALAMEDA RIO NEGRO 1105 - 8 A CJ                                                                                                                                      UNDER FREQUENT FLYER
DIRECT SHOPPING COMERCIAL LTDA             83                                                                               BARUERI                  SP             6454913       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
DIRECT SHOPPING COMERCIAL LTDA             AL RIO NEGRO 1105                                                                BARUERI                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $9,585.88
DOUTORES DA ALEGRIA ARTE FORMACAO E        R ALVES GUIMARAES 73                                                             SAO PAULO                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $457.64
                                                                                                                                                                                                                POTENTIAL OBLIGATION
DOUTORES DA ALEGRIA ARTE FORMACAO E                                                                                                                                                                             UNDER FREQUENT FLYER
DESENVOLVIMENTO                            R ALVES GUIMARAES 73           PINHEIROS                                         SAO PAULO                SP             5410000       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                          RUA FRANCISCO EUGÊNIO,                                                                                                                POTENTIAL OBLIGATION
E-AÍ SOLUÇÕES DE PAGAMENTO E FIDELIZAÇÃO   AV BRIGADEIRO LUIS ANTONIO, Nº Nº 329, TÉRREO, PARTE –                           SÃO PAULO E RIO DE                      20941-900 /                                 UNDER FREQUENT FLYER
S.A E IPIRANGA PRODUTOS DE PETRÓLEO S/A    1.343, 3º ANDAR,               SÃO CRISTÓVÃO                                     JANEIRO                                 01317-000     BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           AV AYRTON SENNA, 2150, SALAS                                                                                                                                         UNDER FREQUENT FLYER
EASYLIVE ENTRETENIMENTO SA                 301 A 303 BL M                    BARRA DA TIJUCA                                RIO DE JANEIRO                          22775900      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                                                                                                                                                                                                UNDER FREQUENT FLYER
EDITORA GLOBO SA                           RUA MARQUÊS DE POMBAL 25                                                         RIO DE JANEIRO           RJ             20230240      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
ENVISION INDUSTRIA DE PRODUTOS             AVENIDA DOUTOR CARDOSO DE                                                                                                                                            UNDER FREQUENT FLYER
ELETRONICOS                                MELO, 1184, AND 2                 VILA OLIMPIA                                   SAO PAULO                SP             4548004       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           AVENIDA PRESIDENTE JUSCELINO                                                                                                                                         UNDER FREQUENT FLYER
ESFERA FIDELIDADE S/A                      KUBITSCHEK, Nº2235 E 2041                                                        SAO PAULO                SP             04543-011     BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           AV TUCUNARE, 550, ED                                                                                                                                                 UNDER FREQUENT FLYER
ESTOK COMERCIO E REPRESENTACOES SA         MICROSERVICE - 2 ANDAR            ALPHAVILLE                                     SAO PAULO                SP             6460020       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
EXPEDIA INC                                3150 139TH AVENUE SE STE 100                                                     BELLEVUE                 WA             98004                         VARIOUS       ACCOUNTS PAYABLE                                                                         $151.01
                                                                                                                                                                                                                POTENTIAL OBLIGATION
FAI - FINANCEIRA AMERICANAS ITAÚ S.A       RUA ALFREDO EGYDIO DE SOUZA                                                                                                                                          UNDER FREQUENT FLYER
CRÉDITO, FINANCIAMENTO E INVESTIMENTO      ARANHA, Nº 100 , 7º ANDAR                                                        SAO PAULO                SP             04344-902     BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
FINANCEIRA ITAÚ CBD S.A - CRÉDITO,         RUA ALFREDO EGYDIO DE SOUZA                                                                                                                                          UNDER FREQUENT FLYER
FINANCIAMENTO E INVESTIMENTO               ARANHA, Nº 100 , 9º ANDAR                                                        SAO PAULO                SP             04344-902     BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                                                                                                                                                                                                UNDER FREQUENT FLYER
GARAGE IN ESTACIONAMENTOS LTDA             ROD. SANTOS DUMONT, 66                                                           CAMPINAS                 SP                           BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           R JULIO GONZALES 132 - AND 9 10                                                                                                                                      UNDER FREQUENT FLYER
GFG COMERCIO DIGITAL LTDA                  11 12 13 14 E 19                                                                 SAO PAULO                SP             1156060       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
GRUPO DE APOIO AO ADOLESCENTE E A CRIANCA                                                                                                                                                                       UNDER FREQUENT FLYER
COM CANCER GRAACC                         RUA BOTUCATU 743                   VILA CLEMENTINO                                SAO PAULO                SP             4023062       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
HOTELARIA ACCOR BRASIL SA                 ALAMEDA MAMORO 809                                                                BARUERI                                               BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                       $18,550.79
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           AVENIDA DAS NACOES UNIDAS,                                                                                                                                           UNDER FREQUENT FLYER
HOTELARIA ACCOR BRASIL SA                  7815, TORRE 2 AND 9 A 11                                                         SAO PAULO                SP             5425070       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
IGUAMA                                     3401 N. MIAMI AVENUE              SUITE 205                                      MIAMI                    FL             33127                         VARIOUS       ACCOUNTS PAYABLE                                                                        $1,564.52
INCENTIVALE MARKETING DE INCENTIVO         AV IBIRAPUERA 2907. 2907.                                                        SAO PAULO                                             BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                        $1,023.83
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           AV IBIRAPUERA 2907 AND 3 CON                                                                                                                                         UNDER FREQUENT FLYER
INCENTIVALE MARKETING DE INCENTIVO LTDA    J303/420/421/1514                                                                SAO PAULO                SP             4029200       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           R DR FERNANDES COELHO, 15º                                                                                                                                           UNDER FREQUENT FLYER
INSTITUTO AYRTON SENNA                     ANDAR                             PINHEIROS                                      SAO PAULO                SP             5423040       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
IPIRANGA PRODUTOS DE PETROLEO SA           R FRANCISCO EUGENIO 329. 329.                                                    RIO DE JANEIRO                                        BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                      $257,835.98
                                                                                                                                                                                                                POTENTIAL OBLIGATION
ITERPEC SERVICOS DE PAGAMENTOS EM                                                                                                                                                                               UNDER FREQUENT FLYER
TURISMO LTDA                               RUA 23 DE MAIO                    CENTRO                                         SALTO                                   13320010      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
JARDIM DO MAR EMPREENDIMENTO               AVENIDA A, SALA 102 TORRE 4 QD CABO DE SANTO                                                                                                                         UNDER FREQUENT FLYER
IMOBILIARIO LTDA                           F1 LOTE 4-A2 COND NOVO MUNDO AGOSTINHO                                           PERNAMBUCO                              54522005      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                                                                                                                                                                                                UNDER FREQUENT FLYER
LABORATORIOS PFIZER LTDA                   RUA ALEXANDRE DUMAS, 1860         CHACARA SANTO ANTONIO                          SAO PAULO                SP             4717004       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                POTENTIAL OBLIGATION
                                           AVENIDA JABAQUARA 3060 8º                                                                                                                                            UNDER FREQUENT FLYER
LEVEL UP! INTERACTIVE LTDA                 ANDAR                                                                            SAO PAULO                SP             4046500       BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
LEVEL UP! INTERACTIVE LTDA                                                                                                                                                                        VARIOUS       ACCOUNTS PAYABLE                                                                       $10,564.89




                                                                                                                                            2 of 4
                                                                                           20-11600-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:30:14              Main Document
                                                                                                                                  Pg 29 of 36
                                                                                                                           In re Prismah Fidelidade Ltda.
                                                                                                                                 Case No. 20-11600
                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                  Claim subject
                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                  to offset?
                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                                  Date Debt was
                  Creditor Name                      Address1                       Address2              Address3                  City                    State          Zip       Country        Incurred             Basis for Claim                                                            Total Claim
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
LIVELO S.A.                              ALAMEDA XINGU, 512                                                               BARUERI                   SP              0645-591     BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
LIVELO S.A.                              ALAMEDA XINGU 512                                                                BARUERI                                                BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                       $40,198.11
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                         AVENIDA PAULISTA 2073 9º ANDAR                                                                                                                                           UNDER FREQUENT FLYER
LIVRARIA CULTURA SA                      CONJ NACIONAL                                                                    SAO PAULO                 SP              1311940      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
LIVRARIA CULTURA SA                      AV PAULISTA 2073. 2073.                                                          SAO PAULO                                              BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                         $164.54
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                         AVENIDA JOAQUIM PORTO                                                                                                                                                    UNDER FREQUENT FLYER
LOJAS RENNER SA                          VILLANOVA 401                                                                    PORTO ALEGRE              RS              91410400     BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
MAGAZINE LUIZA SA                        R VOLUNTARIOS DA FRANCA 1465                                                     FRANCA                    SP              14400490     BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
MAISBARATO.NET COMERCIO DE INFORMATICA                                                                                                                                                                            UNDER FREQUENT FLYER
LTDA                                     R RIO GRANDE DO SUL 43                                                           DIADEMA                   SP              9950140      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                         RUA AFONSO BRAZ 473 CJ. 95 - 9°                                                                                                                                          UNDER FREQUENT FLYER
MARESIAS PARTNERS EIRELI                 ANDAR SALA 06                                                                    SAO PAULO                 SP              4511011      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
MARRIOTT REWARDS                         10400 FERNWOOD ROAD               BETHESDA                                       MARYLAND                  MD              2087                            VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
MARY KAY DO BRASIL LTDA                  AV ARUANA, 280 - 352              ALPHAVILLE                                     SAO PAULO                 SP              6460010      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
MAXMIX COMERCIAL LTDA                    RUA TUTÓIA, 938                                                                  SAO PAULO                 SP              4007005      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
MEDICOS SEM FRONTEIRAS                   R DO CATETE, 84                   GLORIA                                         RIO DE JANEIRO                            22220000     BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN

MINISTRY OF FINANCE, INCOME TAX          ARA CENTRE E-2, GROUND FLOOR,
DEPARTMENT                               JHANDEWALAN EXTENSION, 110005                                                    NEW DELHI                 DELHI           11000        INDIA              VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                         R MINAS DE PRATA 30 ANDAR 8                                                                                                                                              UNDER FREQUENT FLYER
MINUTRADE MARKETING LTDA                 SALA 2                                                                           SAO PAULO                 SP              4552080      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                         RUA OTAVIO TARQUINO DE SOUZA,                                                                                                                                            UNDER FREQUENT FLYER
MOVIDA LOCAÇÃO DE VEÍCULOS               23, SALA A                    CAMPO BELO                                         SAO PAULO                 SP              04613-000    BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
MVR DA GRACA NEO MARKETING DIGITAL EPP                                                                                                                                                              VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
NICLOS COMERCIAL LTDA                    ALAMEDA LORENA 1582                                                              SAO PAULO                 SP              1424006      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
NS2 COM INTERNET S A                     RUA VERGUEIRO 943                                                                SAO PAULO                 SP              1504001      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                         AVENIDA MARCOS PENTEADO DE
ODONTOPREV S.A                           ULH 939                                                                          BARUERI                                                BRAZIL             VARIOUS       ACCOUNTS PAYABLE                                                                           $47.42
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
PA MAINIER CONSULTORIA E EVENTOS LTDA    RUA DO OUVIDOR 50                 CENTRO                                         RIO DE JANEIRO                            20040030     BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
PAGGA TECNOLOGIA DE PAGAMENTOS LTDA      R AFONSO BRAZ 864 6 AND           VL NOVA CONCEICAO                              SAO PAULO                 SP              4511001      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                         RUA BENTO BRANCO DE ANDRADE                                                                                                                                              UNDER FREQUENT FLYER
POLIMPORT COMERCIO E EXPORTACAO LTDA     FILHO 344                                                                        SAO PAULO                 SP              4757000      BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                         ALAMEDA BARÃO DE PIRACICABA,                                                                                                                                             POTENTIAL OBLIGATION
PORTOSEG S.A CRÉDITO, FINANCIAMENTO E    N° 618/634, TORRE B, 4° ANDAR,                                                                                                                                           UNDER FREQUENT FLYER
INVESTIMENTO                             LADO B                                                                           SAO PAULO                 SP              01216-012    BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                                                                                                                                                                                                  UNDER FREQUENT FLYER
RENTALCARS.COM                           35 FOUNTAIN STREET, 6TH FLOOR                                                    MANCHESTER                                M2 2AN       UNITED KINGDOM     VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                  POTENTIAL OBLIGATION
                                         R DOUTOR PEDROSA, CONJ 1201                                                                                                                                              UNDER FREQUENT FLYER
RENTCARS EIRELI                          ANDAR 12 COND THE FIVE            CENTRO                                         SAO PAULO                 SP              80420120     BRAZIL             VARIOUS       PROGRAM                   X            X                                               UNKNOWN




                                                                                                                                           3 of 4
                                                                                                 20-11600-jlg   Doc 6      Filed 09/08/20 Entered 09/08/20 17:30:14            Main Document
                                                                                                                                        Pg 30 of 36
                                                                                                                                 In re Prismah Fidelidade Ltda.
                                                                                                                                       Case No. 20-11600
                                                                                                                 Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                   Claim subject
                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                   to offset?
                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                                   Date Debt was
               Creditor Name                            Address1                          Address2              Address3                   City                 State          Zip       Country     Incurred             Basis for Claim                                                            Total Claim
                                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                                                                                                                                                                                                   UNDER FREQUENT FLYER
RFD PARK ESTACIONAMENTO E SERVICOS EIRELI AV. MONTEIRO LOBATO 4250                                                              GUARULHOS                  SP           7180000      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                                                                                                                                                                                                   UNDER FREQUENT FLYER
SATELITAL BRASIL COMERCIO LTDA              RUA LUIGI GALVANI 42 - CJ 41 E 42                                                   SAO PAULO                  SP           4575020      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                                                                                                                                                                                                   UNDER FREQUENT FLYER
SBF COMERCIO DE PRODUTOS ESPORTIVOS LTDA RUA HUGO D ANTOLA 200                                                                  SAO PAULO                  SP           5038090      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                          AV. TANCREDO NEVES, 776 - B -
                                          CAMINHO DAS ÁRVORES, 41820-
SECRETARIA DA FAZENDA DA BAHIA            021                                                                                   SALVADOR                   BA           41820-021    BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                          RODOVIA PAPA JOÃO PAULO II,           6º E 7º ANDAR - 31.630-
SECRETARIA DA FAZENDA DE MINAS GERAIS     4.001                                 901                                             BELO HORIZONTE             MG                        BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                          PRAÇA DO CENTRO CÍVICO, 466 -
SECRETARIA DA FAZENDA DE RORAIMA          69301-380                                                                             BOA VISTA                  RR           69301-380    BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                          R. TEN. SILVEIRA, 60 - CENTRO -
SECRETARIA DA FAZENDA DE SANTA CATARINA   88010- 300                                                                            FLORIANÓPOLIS              SC           88010-300    BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA DO DISTRITO FEDERAL ANEXO DO PALÁCIO DO BURITI            SALA 1001                                       BRASÍLIA                   DF                        BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                                                                AV. JOÃO BATISTA PARRA,
SECRETARIA DA FAZENDA DO ESPIRITO SANTO ED. AURELIANO HOFFMAN                   600 - ES, 29050-375                             VITORIA                    ES           29050-375    BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                        AV. HISTORIADOR RUBENS DE
                                        MENDONÇA, 3415 - CENTRO
                                        POLÍTICO ADMINISTRATIVO - 78050-
SECRETARIA DA FAZENDA DO MATO GROSSO    903                                                                                     CUIABÁ                     MT           78050-903    BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
SECRETARIA DA FAZENDA DO MATO GROSSO DO AV. DES. JOSÉ NUNES DA CUNHA,
SUL                                     BLOCO 02 - 79.031-                                                                      CAMPO GRANDE               MS           79004-310    BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                        AV. GUILHERME MAXWEL, 542 -
SECRETARIA DA FAZENDA DO RIO DE JANEIRO BONSUCESSO                                                                              RIO DE JANEIRO             RJ           21042-110    BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                        SETOR DE EDIFÍCIOS PÚBLICOS
                                        NORTE - SEPN 513 - BLOCO D - LOJA
SECRETARIA DA RECEITA FEDERAL DO BRASIL 38                                                                                      BRASÍLIA                   DF                        BRAZIL          VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                        CALLE BALLIVIAN, NO. 1333, ZONA
SERVICIO DE IMPUESTOS NACIONALES        CENTRAL                                                                                 LA PAZ                                               BOLIVIA         VARIOUS       POTENTIAL TAX CLAIMS      X            X              X                         TO BE DETERMINED
                                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                            R SOLDADO OCIMAR GUIMARAES                                                                                                                                             UNDER FREQUENT FLYER
SIN SISTEMA DE IMPLANTE NACIONAL S/A        DA SILVA 2445                       JD ANALIA FRANCO                                SAO PAULO                  SP           3348060      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
SUSSKA PREMIACOES E INCENTIVOS EIRE         RUA SADER MACUL 107                                                                 SAO PAULO                                            BRAZIL          VARIOUS       ACCOUNTS PAYABLE                                                                         $296.61
                                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                                                                                                                                                                                                   UNDER FREQUENT FLYER
SUSSKA PREMIACOES E INCENTIVOS EIRELLI      RUA SADER MACUL 107                                                                 SAO PAULO                  SP           4542090      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                                                                                                                                                                                                   UNDER FREQUENT FLYER
TOKIO MARINE SEGURADORA SA                  RUA SAMPAIO VIANA 44                PARAISO                                         SAO PAULO                  SP           4404000      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                   POTENTIAL OBLIGATION
                                                                                                                                                                                                                   UNDER FREQUENT FLYER
WEB PREMIOS COMERCIO E SERVICO LTDA         AL RIO NEGRO, 585, BL C AND 7       ALPHAVILLE                                      SAO PAULO                  SP           6454000      BRAZIL          VARIOUS       PROGRAM                   X            X                                               UNKNOWN
                                                                                                                                                                                                                                                                                   TOTAL:                $344,399.03




                                                                                                                                                  4 of 4
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                     Main Document
                                                                       Pg 31 of 36
 Fill in this information to identify the case:

 Debtor name         Prismah Fidelidade Ltda.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11600
                                                                                                                                Check if this is an
                                                                                                                                 amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                       See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                             20-11600-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14                  Main Document
                                                                                                                   Pg 32 of 36
                                                                                                               In re Prismah Fidelidade Ltda.
                                                                                                                     Case No. 20-11600
                                                                                                  Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                 Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                Address1                  Address2          Address3              City             State       Zip        Country                    Debtor's Interest                     Lease         Remaining Term        Date
                                 RUA ARMINIO DA SILVA, 1453,                                            RIO GRANDE                                              CONTRACT IN CONNECTION WITH LATAM PASS
2A CERTIFICACAO DIGITAL SA       SALA 5                         CENTRO                                  DO SUL                         99560000   BRAZIL        POINTS                                              1/21/2019            N/A           1/21/2021
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
ALDEIAS INFANTIS SOS BRASIL      RUA JOSÉ ANTÔNIO COELHO, 400 VILA MARIANA                              SAO PAULO        SP            4011061    BRAZIL        POINTS                                             11/21/2017            N/A          10/30/2021
ALLPARK EMPREENDIMENTOS          AV PRESIDENTE JUSCELINO                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
PARTICIPACOES E SERVICOS SA      KUBITS 1830                                                            SAO PAULO                                 BRAZIL        POINTS                                              10/1/2013            N/A              N/A
AMIGOS DO BEM INSTITUICAO
NACIONAL CONTRA A FOME E A                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
MISERIA                          R DR GABRIEL DE RESENDE 122    VILA INVERNADA                          SAO PAULO        SP            3350005    BRAZIL        POINTS                                               N/A                N/A             8/7/2029
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
ARTE VIVA PUBLICIDADE LTDA       RUA RAFAEL BALZANI 146         GUARULHOS                               SAO PAULO        SP            7020091    BRAZIL        POINTS                                            1/21/2019             N/A            1/21/2021

ASSOCIACAO DE PAIS E AMIGOS DOS                                                                                                                                 CONTRACT IN CONNECTION WITH LATAM PASS
EXCEPECIONAIS DE SAO PAULO      R LOEFGREEN 2109                VL CLEMENTINO                           SAO PAULO        SP            4040030    BRAZIL        POINTS                                            11/4/2013             N/A            9/30/2020
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
ASSOCIACAO O PODER DO DESEJO     RUA ARTUR DE AZEVEDO 1715      PINHEIROS                               SAO PAULO        SP            5404014    BRAZIL        POINTS                                             1/9/2011             N/A            12/24/2020
                                 AV. PRINCESA ISABEL, 574 ED.
                                 PALAS CENTER BLOCO B 9°                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
BANCO BANESTES S.A               ANDAR                                                                  VITÓRIA          ES            29010-364 BRAZIL         POINTS                                             1/9/2017             N/A             1/1/2021

BANCO COOPERATIVO DO BRASIL S.A SETOR DE INDUSTRIAS GRÁFICAS,                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
BANCOOB E CABAL BRASIL LTDA     QUADRA 6, LOTE 2080                                                     BRASÍLIA         DF            70610-460 BRAZIL         POINTS                                             3/3/2009             N/A             4/3/2021
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
BANCO DO BRASIL S.A.          SBS QUADRA 1 BLOCO G                                                      BRASÍLIA         DF            70073-901 BRAZIL         POINTS                                             9/1/2013             N/A            12/31/2022
BANCO DO ESTADO DO RIO GRANDE                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
DO SUL S.A                    RUA CAPITÃO MONTANHA, 177                                                 PORTO ALEGRE RS                90010-040 BRAZIL         POINTS                                             3/2/2016             N/A            8/30/2020

                                 RUA ALFREDO EGYDIO DE SOUZA                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
BANCO ITAUCARD SA                ARANHA, Nº 100 , 7º ANDAR                                              SAO PAULO        SP            04344-902 BRAZIL         POINTS                                             6/1/2010             N/A            9/24/2021
                                                                                                        BELO                                                    CONTRACT IN CONNECTION WITH LATAM PASS
BANCO MERCANTIL DO BRASIL S/A    RUA RIO DE JANEIRO, 680                                                HORIZONTE        MG            30160-912 BRAZIL         POINTS                                            4/17/2013             N/A            5/15/2025
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
BANCO SAFRA S/A                  AV. PAULISTA, 2100                                                     SAO PAULO        SP            01310-930 BRAZIL         POINTS                                             6/1/2011             N/A            12/31/2020
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
BOOKING.COM B.V.                 HERENGRACHT 597, 1017                                                  AMSTERDAM                      1017 CE    NETHERLANDS   POINTS                                            12/9/2013             N/A                N/A
BOURBON ADMINISTRADORA DE
CARTÕES DE CRÉDITO, COMÉRCIO E                                                                                                                                  CONTRACT IN CONNECTION WITH LATAM PASS
PARTICIPAÇÕES LTDA.              AVENIDA ASSIS BRASIL, 164                                              PORTO ALEGRE RS                91010-000 BRAZIL         POINTS                                            10/1/2010             N/A            12/31/2020
BYND SERVICOS DE TECNOLOGIA                                                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
LTDA ME                          AV PORTUGAL, 277 APTO 162                                              SAO PAULO        SP            4559000    BRAZIL        POINTS                                            2/24/2016             N/A            2/28/2022
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
C6 HOLDING S.A.                  AVENIDA NOVE DE JULHO, 3.186                                           SAO PAULO        SP            01406-000 BRAZIL         POINTS                                            5/20/2019             N/A            5/30/2021
                                 SETOR BANCÁRIO SUL, QUADRA                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
CAIXA ECONOMICA FEDERAL          4, LOTES 3 / 4                                                         BRASÍLIA         DF            70092-900 BRAZIL         POINTS                                               N/A                N/A            8/16/2025
CARNEIRO SERVICOS ESCRITURAIS                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
LTDA                             AV FELICIANO SODRE, 899      VARZEA                                    TERESOPOLIS                    25963027   BRAZIL        POINTS                                            8/20/2018             N/A                N/A
                                 SGAS SN QD 902 CONJUNTO B ED                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
CARTÃO BRB S/A                   ATH - ASA SUL                                                          BRASÍLIA         DF            70390-020 BRAZIL         POINTS                                             8/1/2011             N/A            1/31/2021
                                                                                                        SAO CAETANO                                             CONTRACT IN CONNECTION WITH LATAM PASS
CNOVA COMERCIO ELETRONICO SA   RUA JOAO PESSOA 83                                                       DO SUL                         9520010    BRAZIL        POINTS                                             3/1/2011             N/A            12/21/2021
DELL COMPUTADORES DO BRASIL    AVENIDA INDUSTRIAL BELGRAF                                               RIO GRANDE                                              CONTRACT IN CONNECTION WITH LATAM PASS
LTDA                           400                              INDUSTRIAL                              DO SUL                         92990000   BRAZIL        POINTS                                             7/1/2013             N/A            1/22/2021
                               ALAMEDA RIO NEGRO 1105 - 8 A                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
DIRECT SHOPPING COMERCIAL LTDA CJ 83                                                                    BARUERI          SP            6454913    BRAZIL        POINTS                                           10/25/2013             N/A            12/31/2020
DOUTORES DA ALEGRIA ARTE                                                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
FORMACAO E DESENVOLVIMENTO     R ALVES GUIMARAES 73             PINHEIROS                               SAO PAULO        SP            5410000    BRAZIL        POINTS                                           11/12/2012             N/A            12/15/2041
                                                                RUA FRANCISCO
E-AÍ SOLUÇÕES DE PAGAMENTO E                                    EUGÊNIO, Nº 329,                                                       20941-900
FIDELIZAÇÃO S.A E IPIRANGA       AV BRIGADEIRO LUIS ANTONIO,    TÉRREO, PARTE – SÃO                     SÃO PAULO E                    / 01317-                 CONTRACT IN CONNECTION WITH LATAM PASS
PRODUTOS DE PETRÓLEO S/A         Nº 1.343, 3º ANDAR,            CRISTÓVÃO                               RIO DE JANEIRO                 000       BRAZIL         POINTS                                             7/1/2009             N/A             7/7/2022
                                 AV AYRTON SENNA, 2150, SALAS                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
EASYLIVE ENTRETENIMENTO SA       301 A 303 BL M                 BARRA DA TIJUCA                         RIO DE JANEIRO                 22775900   BRAZIL        POINTS                                             3/1/2018             N/A             3/1/2021
                                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
EDITORA GLOBO SA                 RUA MARQUÊS DE POMBAL 25                                               RIO DE JANEIRO RJ              20230240   BRAZIL        POINTS                                            9/16/2010             N/A            9/30/2020




                                                                                                                              1 of 3
                                                                                    20-11600-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14                 Main Document
                                                                                                                          Pg 33 of 36
                                                                                                                      In re Prismah Fidelidade Ltda.
                                                                                                                            Case No. 20-11600
                                                                                                         Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                       Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
       Contract Counterparty              Address1                        Address2            Address3              City             State       Zip        Country                   Debtor's Interest                     Lease         Remaining Term        Date
ENVISION INDUSTRIA DE PRODUTOS AVENIDA DOUTOR CARDOSO DE                                                                                                              CONTRACT IN CONNECTION WITH LATAM PASS
ELETRONICOS                    MELO, 1184, AND 2                     VILA OLIMPIA                              SAO PAULO        SP            4548004    BRAZIL       POINTS                                              6/20/2018            N/A           5/28/2021

                                   AVENIDA PRESIDENTE JUSCELINO                                                                                                       CONTRACT IN CONNECTION WITH LATAM PASS
ESFERA FIDELIDADE S/A              KUBITSCHEK, Nº2235 E 2041                                                   SAO PAULO        SP            04543-011 BRAZIL        POINTS                                             6/1/2006             N/A            12/31/2020
ESTOK COMERCIO E                   AV TUCUNARE, 550, ED                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
REPRESENTACOES SA                  MICROSERVICE - 2 ANDAR       ALPHAVILLE                                     SAO PAULO        SP            6460020    BRAZIL       POINTS                                            12/9/2018             N/A             9/1/2021
FAI - FINANCEIRA AMERICANAS ITAÚ
S.A CRÉDITO, FINANCIAMENTO E       RUA ALFREDO EGYDIO DE SOUZA                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
INVESTIMENTO                       ARANHA, Nº 100 , 7º ANDAR                                                   SAO PAULO        SP            04344-902 BRAZIL        POINTS                                             6/1/2010             N/A            9/24/2021

FINANCEIRA ITAÚ CBD S.A - CRÉDITO, RUA ALFREDO EGYDIO DE SOUZA                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
FINANCIAMENTO E INVESTIMENTO ARANHA, Nº 100 , 9º ANDAR                                                         SAO PAULO        SP            04344-902 BRAZIL        POINTS                                             6/1/2010             N/A            9/24/2021
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
GARAGE IN ESTACIONAMENTOS LTDA                                                                                                                                        POINTS                                             5/8/2015             N/A                N/A
                                   R JULIO GONZALES 132 - AND 9 10                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
GFG COMERCIO DIGITAL LTDA          11 12 13 14 E 19                                                            SAO PAULO        SP            1156060    BRAZIL       POINTS                                            5/28/2014             N/A            5/31/2021

GRUPO DE APOIO AO ADOLESCENTE                                                                                                                                         CONTRACT IN CONNECTION WITH LATAM PASS
E A CRIANCA COM CANCER GRAACC RUA BOTUCATU 743                       VILA CLEMENTINO                           SAO PAULO        SP            4023062    BRAZIL       POINTS                                            1/21/2015             N/A            12/15/2041
                               AVENIDA DAS NACOES UNIDAS,                                                                                                             CONTRACT IN CONNECTION WITH LATAM PASS
HOTELARIA ACCOR BRASIL SA      7815, TORRE 2 AND 9 A 11                                                        SAO PAULO        SP            5425070    BRAZIL       POINTS                                           10/23/2013             N/A            3/30/2021
INCENTIVALE MARKETING DE       AV IBIRAPUERA 2907 AND 3 CON                                                                                                           CONTRACT IN CONNECTION WITH LATAM PASS
INCENTIVO LTDA                 J303/420/421/1514                                                               SAO PAULO        SP            4029200    BRAZIL       POINTS                                           11/20/2012             N/A            9/30/2020
                               R DR FERNANDES COELHO, 15º                                                                                                             CONTRACT IN CONNECTION WITH LATAM PASS
INSTITUTO AYRTON SENNA         ANDAR                                 PINHEIROS                                 SAO PAULO        SP            5423040    BRAZIL       POINTS                                            11/5/2012             N/A                N/A
ITERPEC SERVICOS DE PAGAMENTOS                                                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
EM TURISMO LTDA                RUA 23 DE MAIO                        CENTRO                                    SALTO                          13320010   BRAZIL       POINTS                                            6/15/2016             N/A                N/A
                               AVENIDA A, SALA 102 TORRE 4 QD
JARDIM DO MAR EMPREENDIMENTO F1 LOTE 4-A2 COND NOVO                  CABO DE SANTO                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
IMOBILIARIO LTDA               MUNDO                                 AGOSTINHO                                 PERNAMBUCO                     54522005   BRAZIL       POINTS                                             3/1/2018             N/A             3/1/2021
                                                                     CHACARA SANTO                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
LABORATORIOS PFIZER LTDA           RUA ALEXANDRE DUMAS, 1860         ANTONIO                                   SAO PAULO        SP            4717004    BRAZIL       POINTS                                            6/13/2017             N/A            3/21/2021
                                   AVENIDA JABAQUARA 3060 8º                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
LEVEL UP! INTERACTIVE LTDA         ANDAR                                                                       SAO PAULO        SP            4046500    BRAZIL       POINTS                                           12/20/2018             N/A            12/31/2021
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
LIVELO S.A.                        ALAMEDA XINGU, 512                                                          BARUERI          SP            0645-591   BRAZIL       POINTS                                             7/1/2015             N/A            12/31/2022
                                   AVENIDA PAULISTA 2073 9º                                                                                                           CONTRACT IN CONNECTION WITH LATAM PASS
LIVRARIA CULTURA SA                ANDAR CONJ NACIONAL                                                         SAO PAULO        SP            1311940    BRAZIL       POINTS                                            10/1/2009             N/A            9/30/2020
                                   AVENIDA JOAQUIM PORTO                                                                                                              CONTRACT IN CONNECTION WITH LATAM PASS
LOJAS RENNER SA                    VILLANOVA 401                                                               PORTO ALEGRE RS                91410400   BRAZIL       POINTS                                            11/1/2017             N/A            10/30/2023
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
MAGAZINE LUIZA SA                  R VOLUNTARIOS DA FRANCA 1465                                                FRANCA           SP            14400490   BRAZIL       POINTS                                           12/15/2017             N/A            5/31/2021
MAISBARATO.NET COMERCIO DE                                                                                                                                            CONTRACT IN CONNECTION WITH LATAM PASS
INFORMATICA LTDA                   R RIO GRANDE DO SUL 43                                                      DIADEMA          SP            9950140    BRAZIL       POINTS                                           11/10/2015             N/A            11/30/2020
                                   RUA AFONSO BRAZ 473 CJ. 95 - 9°                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
MARESIAS PARTNERS EIRELI           ANDAR SALA 06                                                               SAO PAULO        SP            4511011    BRAZIL       POINTS                                             3/7/2018             N/A            9/16/2021
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
MARRIOTT REWARDS                   10400 FERNWOOD ROAD               BETHESDA                                  MARYLAND         MD            2087                    POINTS                                             1/1/2015             N/A                N/A
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
MARY KAY DO BRASIL LTDA            AV ARUANA, 280 - 352              ALPHAVILLE                                SAO PAULO        SP            6460010    BRAZIL       POINTS                                            3/12/2015             N/A            2/20/2021
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
MAXMIX COMERCIAL LTDA              RUA TUTÓIA, 938                                                             SAO PAULO        SP            4007005    BRAZIL       POINTS                                            11/1/2017             N/A            11/30/2020
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
MEDICOS SEM FRONTEIRAS             R DO CATETE, 84                   GLORIA                                    RIO DE JANEIRO                 22220000   BRAZIL       POINTS                                             4/1/2015             N/A                N/A
                                   R MINAS DE PRATA 30 ANDAR 8                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
MINUTRADE MARKETING LTDA           SALA 2                                                                      SAO PAULO        SP            4552080    BRAZIL       POINTS                                           11/28/2017             N/A            5/31/2021
                                   RUA OTAVIO TARQUINO DE                                                                                                             CONTRACT IN CONNECTION WITH LATAM PASS
MOVIDA LOCAÇÃO DE VEÍCULOS         SOUZA, 23, SALA A                 CAMPO BELO                                SAO PAULO        SP            04613-000 BRAZIL        POINTS                                            8/22/2011             N/A            8/22/2020
MVR DA GRACA NEO MARKETING                                                                                                                                            CONTRACT IN CONNECTION WITH LATAM PASS
DIGITAL EPP                        AV MONTEIRO LOBATO 4550                                                     GUARULHOS                                 BRAZIL       POINTS                                             7/1/2015             N/A            1/31/2021
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
NICLOS COMERCIAL LTDA              ALAMEDA LORENA 1582                                                         SAO PAULO        SP            1424006    BRAZIL       POINTS                                             2/1/2014             N/A            2/28/2021
                                                                                                                                                                      CONTRACT IN CONNECTION WITH LATAM PASS
NS2 COM INTERNET S A               RUA VERGUEIRO 943                                                           SAO PAULO        SP            1504001    BRAZIL       POINTS                                            8/26/2013             N/A            8/25/2021




                                                                                                                                     2 of 3
                                                                               20-11600-jlg   Doc 6     Filed 09/08/20 Entered 09/08/20 17:30:14                   Main Document
                                                                                                                     Pg 34 of 36
                                                                                                                 In re Prismah Fidelidade Ltda.
                                                                                                                       Case No. 20-11600
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                    Description of Contract or Lease and Nature of Date of Contract or                Contract Expiration
      Contract Counterparty                 Address1                   Address2          Address3              City             State       Zip          Country                   Debtor's Interest                      Lease        Remaining Term        Date
PA MAINIER CONSULTORIA E                                                                                                                                           CONTRACT IN CONNECTION WITH LATAM PASS
EVENTOS LTDA                     RUA DO OUVIDOR 50                CENTRO                                  RIO DE JANEIRO                 20040030   BRAZIL         POINTS                                              11/1/2018            N/A           11/1/2020
PAGGA TECNOLOGIA DE                                                                                                                                                CONTRACT IN CONNECTION WITH LATAM PASS
PAGAMENTOS LTDA                  R AFONSO BRAZ 864 6 AND        VL NOVA CONCEICAO                         SAO PAULO        SP            4511001    BRAZIL         POINTS                                               8/8/2016            N/A          10/24/2021
POLIMPORT COMERCIO E             RUA BENTO BRANCO DE                                                                                                               CONTRACT IN CONNECTION WITH LATAM PASS
EXPORTACAO LTDA                  ANDRADE FILHO 344                                                        SAO PAULO        SP            4757000    BRAZIL         POINTS                                               1/5/2017            N/A           5/1/2022
                                 ALAMEDA BARÃO DE PIRACICABA,
PORTOSEG S.A CRÉDITO,            N° 618/634, TORRE B, 4° ANDAR,                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
FINANCIAMENTO E INVESTIMENTO     LADO B                                                                   SAO PAULO        SP            01216-012 BRAZIL          POINTS                                           10/11/2007             N/A            10/31/2021
                                                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
RENTALCARS.COM                   35 FOUNTAIN STREET, 6TH FLOOR                                            MANCHESTER                     M2 2AN     UK             POINTS                                             1/5/2015             N/A             5/1/2021
                                 R DOUTOR PEDROSA, CONJ 1201                                                                                                       CONTRACT IN CONNECTION WITH LATAM PASS
RENTCARS EIRELI                  ANDAR 12 COND THE FIVE        CENTRO                                     SAO PAULO        SP            80420120   BRAZIL         POINTS                                            1/14/2019             N/A            1/13/2021
RFD PARK ESTACIONAMENTO E                                                                                                                                          CONTRACT IN CONNECTION WITH LATAM PASS
SERVICOS EIRELI                  AV. MONTEIRO LOBATO 4250                                                 GUARULHOS        SP            7180000    BRAZIL         POINTS                                            3/16/2010             N/A                N/A
                                 RUA LUIGI GALVANI 42 - CJ 41 E                                                                                                    CONTRACT IN CONNECTION WITH LATAM PASS
SATELITAL BRASIL COMERCIO LTDA   42                                                                       SAO PAULO        SP            4575020    BRAZIL         POINTS                                           11/17/2014             N/A            12/31/2021
SBF COMERCIO DE PRODUTOS                                                                                                                                           CONTRACT IN CONNECTION WITH LATAM PASS
ESPORTIVOS LTDA                  RUA HUGO D ANTOLA 200                                                    SAO PAULO        SP            5038090    BRAZIL         POINTS                                           11/21/2016             N/A            1/30/2021
SIN SISTEMA DE IMPLANTE          R SOLDADO OCIMAR GUIMARAES                                                                                                        CONTRACT IN CONNECTION WITH LATAM PASS
NACIONAL S/A                     DA SILVA 2445              JD ANALIA FRANCO                              SAO PAULO        SP            3348060    BRAZIL         POINTS                                            9/30/2014             N/A                N/A
SUSSKA PREMIACOES E INCENTIVOS                                                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
EIRELLI                          RUA SADER MACUL 107                                                      SAO PAULO        SP            4542090    BRAZIL         POINTS                                            9/25/2013             N/A            9/25/2020
                                                                                                                                                                   CONTRACT IN CONNECTION WITH LATAM PASS
TOKIO MARINE SEGURADORA SA     RUA SAMPAIO VIANA 44               PARAISO                                 SAO PAULO        SP            4404000    BRAZIL         POINTS                                             1/1/2017             N/A             1/1/2027
WEB PREMIOS COMERCIO E SERVICO                                                                                                                                     CONTRACT IN CONNECTION WITH LATAM PASS
LTDA                           AL RIO NEGRO, 585, BL C AND 7      ALPHAVILLE                              SAO PAULO        SP            6454000    BRAZIL         POINTS                                            1/12/2015             N/A            12/1/2020




                                                                                                                                3 of 3
               20-11600-jlg               Doc 6           Filed 09/08/20 Entered 09/08/20 17:30:14                   Main Document
                                                                       Pg 35 of 36
 Fill in this information to identify the case:

 Debtor name         Prismah Fidelidade Ltda.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11600
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            20-11600-jlg           Doc 6         Filed 09/08/20 Entered 09/08/20 17:30:14                            Main Document
                                                              Pg 36 of 36




Fill in this information to identify the case:

Debtor name         Prismah Fidelidade Ltda.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)     20-11600
                                                                                                                               Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
